DETAILED ACTION
This Office action is in response to Applicant's amendment and request for
reconsideration filed on November 03, 2022.
Claims 1-27 are pending.

Response to Arguments
The previous objection to claims 2, 9, 12 and 18 have been withdrawn based on Applicant’s claim amendments. However, Applicant’s claim amendments raise new claim objections (see below).
With the exception of claims 10-14, 16-19 and 26-27, the previous rejections under 35 U.S.C. §112(b) have been withdrawn based on Applicant’s claim amendments and clarifying remarks. However, Applicant’s claim amendments raise new claim rejections under 35 U.S.C. §112(b) (see below).
	With respect claims 10-14, 16-19 and 26-27, regarding Applicant’s support for the interpretation of the various modules under 35 U.S.C. 112(f) (see pp. 12 of Applicant’s remarks), it remains unclear what steps in particular Applicant is pointing to within Fig. 4-9 and [0105]-[0106], [0110]-[0111], [0114]-[0117], [0119]-[0120], [0122]-[0123], [0129]-[0130], [0133], [0135], [0137], [0139], [0141], [0144], [0148] and [0155]-[0161] as providing the corresponding algorithm for implementing the functions performed by each of the modules being claimed under 35 U.S.C. §112(f). As such claims 10-14, 16-19, and 26-27 are rejected under 35 U.S.C. §112(b) based on the interpretation of the claims under 35 U.S.C. §112(f). 
	To make the record clear, in response, Applicant should provide an appropriate mapping of the corresponding algorithm for the functions performed by each of the various modules for the privilege of invoking 35 U.S.C. §112(f). 
	Alternatively, Applicant can avoid the rejection under 35 U.S.C. §112(b) by reciting sufficient structure, e.g., adding a processor, so as not to invoke 35 U.S.C. §112(f). For example, 
“10. A cloud platform comprising:
a processor for executing computer executable modules stored in memory, the modules comprising:
an indicator determination module…”, etc.

Claim Objections	
	Claims 1-15 and 19-27 are objected to because of typographical errors in the claims.

As per claim 1, the Examiner is interpreting the claim to read: “determining, by a cloud platform, at least one first apparatus operation indicator to be obtained by a first data analysis...”.

As per claim 2, the Examiner is interpreting the claim to read: “performing a second data analysis on third field data from the at least one edge controller to obtain a respective numerical value of at least one second apparatus operation indicator….”.

As per claims 5 and 24, the Examiner is interpreting the claim to read: “determining a load of each respective master edge controller among the at least one master edge controller according to[[,]] a data amount of the first field data from the respective…”; and
“generating a load transfer instruction based on the load of the second master edge controller being higher than the first load threshold, the load transfer instruction being use to[[,]] transfer at least one preprocessing algorithm running on the second master edge controller…”. 

As per claim 6, the Examiner is interpreting the claim to read: “performing first operations in response to the first edge controller being the master edge controller, the first operations including[[,]] obtaining second field data …, preprocessing the second field data…, and sending the first field data to the cloud platform…”. 

As per claim 8, the Examiner is interpreting the claim to read: “receiving an algorithm update instruction from the cloud platform after the sending of the first field data…”. 

As per claims 9 and 25, the Examiner is interpreting the claim to read: “perform third operations in response to the first edge controller being the second edge controller indicated by the load transfer instruction, the third operations including[[,]] obtaining the at least one preprocessed algorithm…”. 

As per claim 10, the Examiner is interpreting the claim to read: “an indicator determination module configured to determine at least one first apparatus operation indicator to be obtained by a first data analysis…”. 

As per claim 11, the Examiner is interpreting the claim to read: “a data analysis unit configured to perform a second data analysis…”. 

	As per claim 13, the Examiner is interpreting the claim to read “an algorithm update module configured to[[,]] perform the first data analysis…”.

As per claims 14 and 26, the Examiner is interpreting the claim to read “a load balancing module configured to[[,]] determine a load of each respective master edge controller among the at least one master edge controller according to[[,]]…”.

As per claims 19 and 27, the Examiner is interpreting the claim to read: “perform first operations in response to the edge controller being the second edge controller indicated by the load transfer instruction, the first operations including[[,]] obtaining the at least one preprocessing algorithm…”. 

Claims not specifically addressed are objected to based on their dependency to one of the above mentioned claims.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 10, 11, 15, 23, 24, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 1, with respect to the limitation “generating, by the cloud platform, a respective control message among at least one control message for each of the at least one first apparatus operation indicator”, Applicant’s specification does not appear to support more than one control message for each first apparatus operation indicator. As such for the purpose of this office action the Examiner is interpreting the claim to read “a respective control message  for each of the at least one first apparatus operation indicator”.
Moreover, with respect to the limitation “the respective control message being used to determine a corresponding master edge controller from among at least one edge controller”, Applicant’s specification however does not appear to support, in sufficient detail, the system operating with only a single edge controller to choose from. As such, for the purpose of this office action, the Examiner is interpreting the claim to read “being used to determine a corresponding master edge controller from among at least [[one]] two edge controllers”.

Claim 10 recites similar limitations as claim 1, i.e., “a message generation module configured to generate a respective control message among at least one control message for each of the at least one first apparatus operation indicator…” and “the respective control message being used to determine a corresponding master edge controller from among at least one edge controller”, and is therefore rejected under 35 U.S.C 112(a) for the same reasons as noted above. For the purpose of this office action the Examiner is interpreting claim 10 to read:
“…a respective control message  for each of the at least one first apparatus operation indicator”; 
 “the respective control message being used to determine a corresponding master edge controller from among at least [[one]] two edge controllers”; and
“a message sending module configured to send the at least one control message generated by the message generation module to each of the at least [[one]] two edge controllers”.

Claims not specifically addressed are rejected under 35 U.S.C. §112(a) based on their dependency to one of the above mentioned claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 10-19, 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claim 1, with respect to the limitation “sending, by the cloud platform, the at least one control message to each of the at least one edge controller”, it is not clear if “the at least one control message” is different than the “respective control message among at least one control message” previously claimed. For the purpose of this office action the Examiner is interpreting the claim to read:
“sending, by the cloud platform, the respective control message  to each of the at least [[one]] two edge controllers”.
As per claim 1, the limitation “receiving, by the cloud platform, the first field data from each master edge controller among at least one master edge controller corresponding to a respective one among the at least one control message, the corresponding master edge controller being among the at least one master edge controller” is simply unclear and therefore indefinite. For the purpose of this office action the Examiner is interpreting the limitation to read:
“receiving, by the cloud platform, the first field data from [[each]] the corresponding master edge controller .”

As per claim 2, based on the Examiner’s interpretation of claim 1 above, the limitation “the at least one edge controller” (i.e., “performing a second analysis on third field data from the at least one edge controller…”) lacks antecedent basis. For the purpose of this office action the Examiner is interpreting the claim to read:
“performing a second analysis on third field data from [[the]] at least one edge controller among the at least two edge controllers…”.

As per claim 4, based on the Examiner’s interpretation of claim 1 above, the limitation “each respective master edge controller among the at least one master edge controller” lacks antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting claim 4 to read:
“performing the first data analysis in the first field data received from the  corresponding master edge controller to obtain a respective numerical value for a corresponding first apparatus operation indicator among the at least one first apparatus operation indicator…
determining an algorithm update instruction according to the respective numerical value based on the respective numerical value being abnormal, the algorithm update instruction being used for instructing the  corresponding master edge controller to preprocess other second field data obtained later according to a target preprocessing algorithm; and
sending the algorithm update instruction to the  corresponding master edge controller”.

Similar to claim 4, as per claim 5, based on the Examiner’s interpretation of claim 1 above, the limitation “each respective master edge controller among the at least one master edge controller” lacks antecedent basis in the claim. Moreover, the limitation “at least one of the preprocessing algorithms being run on the respective master edge controller, and different ones among the preprocessing algorithms being used for preprocessing different second field data into corresponding first field data” is confusing and/or redundant.  
For the purpose of this office action the Examiner is interpreting claim 4 to read:
“determining a load of  the corresponding master edge controller  according to,
	a data amount of the first field data from the corresponding  master edge controller,
	a relationship between data among the first field data from the corresponding  master edge controller, and
	a number and complexity of preprocessing algorithms run by the corresponding  master edge controller,  the preprocessing algorithms being used for preprocessing different second field data into corresponding first field data;
	determining a second master edge controller with a  load 
higher than a first load threshold;
	generating a load transfer instruction based on the load of the second master edge controller being higher than the first load threshold, the load transfer instruction being use to[[,]] transfer at least one preprocessing algorithm running on the second master edge controller…”. 

As per claim 7, it is not clear if the “first apparatus operation indicator” is separate and distinct from the “first apparatus operation indicators” of claim 6.
	For the purpose of this office action the Examiner is interpreting the claim to read:
	“the first preprocessing algorithm corresponding to a first apparatus operation indicator among the first apparatus operation indicators, the preprocessing of the second field …”.

As per claims 10-14, 16-19, and 26-27, the limitations: “an indicator determination module” (Cl. 10 and 11), “a message generation module” (Cl. 10), “a message sending module” (Cl. 10, 12, 13, 14, and 26), “data receiving module” (Cl. 10, 13, 14, and 26), “a data analysis unit” (Cl. 11), “a numerical value judgement unit” (Cl. 11), “an indicator screening module” (Cl. 11), “an algorithmic determination module” (Cl. 12), “an algorithmic update module” (Cl. 13), “a load balancing module” (Cl. 16 and 26), “a message receiving module” (Cl. 16, 17, 18, 19, and 27), “a controller identification module” (Cl. 16), “a data acquisition module” (Cl. 16, 19, and 27), “a data preprocessing module” (Cl. 16, 17, 18, and 27), “data sending module” (Cl. 16, 19, and 27), “data collection module” (Cl. 16), “a load transfer module” (Cl. 19 and 27), “ have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder (i.e., “module” or “unit”), that is modified by functional language, without reciting sufficient structure, material or acts for performing the claimed function (see MPEP §2181).
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 10-14, 16-19, and 26-27 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A computer-implemented 35 U.S.C. 112(f) claim limitation to a basic computer function is supported by the disclosure of a general purpose computer or microprocessor that achieves the claimed function (see MPEP §2181(B)). 
Thus, as is the case here with respect to the sending/receiving modules (i.e., “a message sending module” (Cl. 10, 12, 13, 14, and 26), “data receiving module” (Cl. 10, 13, 14, and 26), , “a message receiving module” (Cl. 16, 17, 18, 19, and 27) “data sending module” (Cl. 16, 19, and 27)), which are directed to basic computer functions (i.e., sending/receiving) Applicant’s disclosure of a general purpose computer or microprocessor (see ¶00158) is sufficient to invoke 35 U.S.C. 112(f).
However, for a computer-implemented 35 U.S.C. 112(f) claim limitation to a specific computer function, as is the case here with respect to the “an indicator determination module” (Cl. 10-12), “a message generation module” (Cl. 10), “a data analysis unit” (Cl. 11), “a numerical value judgement unit” (Cl. 11), “an indicator screening module” (Cl. 11), “an algorithmic determination module” (Cl. 12), “an algorithmic update module” (Cl. 13), “a load balancing module” (Cl. 16 and 26), “a controller identification module” (Cl. 16), “a data acquisition module” (Cl. 16, 19, and 27), “a data preprocessing module” (Cl. 16, 17, 18, and 27), “data collection module” (Cl. 16), “a load transfer module” (Cl. 19 and 27), the specification must also disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (see MPEP §2181(B)). 
In this case, however, the specification does not appear to describe, in sufficient detail, a corresponding algorithm for performing the various claimed function performed by the various modules or unit as claimed. Thus claims 10-14, 16-19, and 26-27 are rejected as failing to distinctly claim the subject matter which applicant regards as the invention.
In response to the Office action, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) Present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function).
In order to overcome the interpretation of the above claim limitations under 35 U.S.C. 112(f) the Examiner recommends adding sufficient structure to perform the claimed functions, e.g., 
“10. A cloud platform comprising:
a processor for executing computer executable modules stored in memory, the modules comprising:
an indicator determination module…”.

	In addition, claim 10 recites similar limitations as claim 1, i.e., “a message sending module configured to send the at least one control message generated by the message generation module to each of the at least one edge controller”, and “a data receiving module configured to receive the first field data from each master edge controller among at least one master edge controller corresponding to a respective one among the at least one control message, the corresponding master edge controller being among the at least one master edge controller, and each respective master edge controller among the at least one master edge controller being determined by a corresponding control message among the at least one control message generated by the message generation module”. 
For the purpose of this office action the Examiner is interpreting the claim to read:
 “a message sending module configured to send the respective control message  generated by the message generation module to each of the at least [[one]] two edge controllers”; and  
“a data receiving module configured to receive the first field data from [[each]] the corresponding master edge controller ”.

As per claim 11, based on the Examiner’s interpretation of claim 10 above, the limitation “the at least one edge controller” (i.e., “a data analysis unit configured to perform a second analysis on third field data from the at least one edge controller…”) lacks antecedent basis. For the purpose of this office action the Examiner is interpreting the claim to read:
“a data analysis unit configured to perform a second analysis on third field data from [[the]] at least one edge controller among the at least two edge controllers…”.

As per claim 13, based on the Examiner’s interpretation of claim 11 above, the limitation “each respective master edge controller among the at least one master edge controller” lacks antecedent basis in the claim. In addition, it is not clear what is “received by the data receiving module”. For the purpose of this office action the Examiner is interpreting claim 13 to read:
“an algorithm update module configured to[[,]] perform the first data analysis in the first field data received by the data receiving module from the  corresponding master edge controller …
wherein the message sending module is configured to send the algorithm update instruction generated by the algorithm update module to the corresponding master edge controller”.

Similar to claim 13, as per claim 14, based on the Examiner’s interpretation of claim 10 above, the limitation “each respective master edge controller among the at least one master edge controller” lacks antecedent basis in the claim. Moreover, the limitation “at least one of the preprocessing algorithms being run on the respective master edge controller, and different ones among the preprocessing algorithms being used for preprocessing different second field data into corresponding first field data” is confusing and/or redundant. For the purpose of this office action the Examiner is interpreting claim 4 to read:
“a load balancing module configured to[[,]] determine a load of  the corresponding master edge controller  according to[[,]]
	a data amount of the first field data form the corresponding  master edge controller,
	a relationship between data among the first field data from the corresponding  master edge controller, and
	a number and complexity of preprocessing algorithms run by the corresponding  master edge controller,  the preprocessing algorithms being used for preprocessing different second field data into corresponding first field data;
	determine a second master edge controller with a  load 
 that is higher than a first load threshold, and 
	generate a load transfer instruction based on the load of the second master edge controller being higher than the first load threshold, the load transfer instruction being use to[[,]] transfer at least one preprocessing algorithm running on the second master edge controller…”. 

Claim 24 recites identical subject matter as claim 5, and is thus rejected under 35 U.S.C. 112(b) for the same reasons as noted above.

Claim 26 recites identical subject matter as claim 14, and is thus rejected under 35 U.S.C. 112(b) for the same reasons as noted above.

Claims not specifically addressed are rejected under 35 U.S.C. 112(b) based on their dependency to one of the above mentioned claims.
	

Allowable Subject Matter
Claims 6, 8, 9, and 20, though objected to (see Claim Objections), are allowed over the prior art.
Claims 1-5, 7, 10-19, and 21-27, based on the Examiner’s interpretation of the claims, though rejected under 35 U.S.C. §112(a) and/or §112(b) (see Claim Rejections - 35 USC § 112), are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Barbee et al. (WO 2014/152104 )(“Barbee”), which is representative of the prior art at the earliest effective filing date of Applicant' s claimed invention, teaches a system for determining by a network base station whether to configure nodes (read as “edge nodes”) in a network to an end node configuration (read as “at least one edge controller”) or router node configuration (read as “at least one master edge controller”) (see abstract and ¶0048), and instructing (i.e., sending “a control message”) the nodes to configure themselves as either an end node or router node configuration based on the determination (see for example ¶0008 and ¶0044).
However, as best understood, the prior art does not teach or render obvious, before the effective filing date of Applicant' s claimed invention, in the specific combinations and manner the features recited in Applicant’s claimed invention, particularly the use and details of the control message from the cloud platform for configuring the operations of the edge controller and master edge controller as currently claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441